1. Electronic communications networks and services, protection of privacy and consumer protection (
Commission's position on amendments by Parliament
Harbour report
The Commission accepts the following:
amendments 2, 4, 5, 7, 8, 13, 15, 16, 20, 21, 32, 38, 41 (on the recitals)
amendments 43, 48, 51, 54, 55, 56, 60, 61, 63, 64, 65, 66, 68, 70, 72, 73, 77, 79, 88, 89, 90, 97, 100, 106, 110, 111, 112, 115, 116, 118, 129, 137, 141, 143, 145, 149, 150, 151, 152 (on the articles)
plenary amendments 191, 192, 167, 182
The Commission accepts the following in principle or in part:
amendments 3, 6, 9, 11, 12, 14, 18, 19, 22, 23, 25, 26, 27, 31, 37 (on the recitals)
amendments 44, 47, 53, 62, 67, 71, 74, 75, 76, 80, 82, 86, 87, 91, 92, 93, 94, 99, 103, 105, 109, 114, 122, 127, 132, 134, 135, 136, 138, 139 (on the articles)
plenary amendments 170,154, 171, 194, 189, 193, 188, 152, 159, 180, 181, 183, 185
The Commission rejects the following:
amendments 1, 10, 17, 24, 28, 29, 30, 33, 34, 35, 36, 39, 40, 42 (on the recitals)
amendments 45, 46, 49, 50, 52, 57, 58, 59, 69, 78, 81, 83, 84, 85, 95, 96, 98, 101, 102, 104, 107, 108, 113, 117, 119, 120, 121, 123, 124, 125, 126, 128, 130, 131, 133, 140, 142, 144, 146, 147, 148 (on the articles)
plenary amendments 169, 153, 160, 177, 190, 176, 165, 178, 155, 172, 168, 173, 166, 157, 163, 174, 156, 158, 175, 179, 184, 186, 187
- Before the vote:
rapporteur. - Mr President, I know that I will not be popular for making a long speech at this time, but my two fellow-rapporteurs, with whom I have worked very closely as a team, have made short statements so I want to keep the team spirit together.
I would just like to say that there are more amendments in my report because my committee has been more ambitious in the improvements it wanted to make to the Commission proposal. I ask for your support to ensure that we have confident, well-informed consumers for electronic communications, who are also secure and know that their personal data is protected.
I would like to thank all my colleagues on the committee who worked with me to put together some really big compromise amendments which we will pass today. I would like particularly to thank Alexander Alvaro and the Civil Liberties Committee, with whom we worked very closely, for their part on the E-Privacy Directive. I would like all of you to give us a huge majority for this so that, when we come to negotiate with the Commission and Council, we will do our very best for Europe's consumers.
- After the vote:
Member of the Commission. - Mr President, I would like to thank the rapporteurs for their excellent work. It was not easy: they have worked miracles and they have my respect. I would also like to thank the honourable Members of the European Parliament for the strong signal they have given with today's vote. This is the signal for an open and competitive single market, for telecom companies and for Europe's 500 million consumers alike.
Yesterday the Commission had to propose new rules to tackle excessive charging for SMS and data roaming in the EU. These proposals will provide a fast cure for one of the most visible symptoms of the lack of a single market in telecoms, from which both companies and consumers are suffering. Today, the European Parliament has gone an important step further by proposing to remedy the problem once and for all at its root: to get rid of the fragmentation by paving the way for a single market in regulatory terms.
I welcome in particular the fact that the European Parliament voted, after an intense debate - and probably to the surprise of many observers - for the establishment of an efficient European telecom regulator, as a facilitator for bringing together the national regulators, and for the dialogue between the national regulators and the Commission. This is good news in the interest of a level playing field for the provision and use of telecom services across borders in Europe. This new European regulator will make a strong contribution to enhancing cross-border competition and consumer choice.
Now, honourable parliamentarians, we need to sit together - Parliament, the Council and the Commission - in order to get this telecoms package up and running by 2010. There is not much time left. We have to do it substantially; we have to do it quickly now. Everything the Commission can do in order to help to advance will be done.
I am convinced that the signal given today by Parliament goes beyond Europe: it is a signal that will be heard across the globe. It will show that the single telecom market in Europe is open for business in the interests of a strong industry and of an empowered consumer. Thank you and congratulations.
(Applause)